        Case 2:05-mc-02025 Document 2033-6 Filed 12/13/20 Page 1 of 7




 Kalahari Commitment to Clean Re-Opening Manual
RESORT- WIDE WELLNESS INITIATIVES

     We ask that all guests respect a proper physical distance staying 6-feet from anyone not
      in your group
     Sanitizer stations are located throughout the resort. Maps will be available to locate the
      nearest sanitizer station
     Signage will be hung, reinforcing proper hygiene
     We currently use Hospital-grade disinfectant is used resort-wide when sanitizing.
     We have implemented a Wellness Concierge. This person will communicate safety
      initiatives and monitor our new health standards
     Masks or Shields are mandatory for all associates. Protective screens are in place in those
      areas where it is necessary for an example the Front Desk, Coffee Shops, Retail Stores
      and Snack Shops.

ADDITIONAL RESORT-WIDE PROTOCOLS

     Common-area cleaners will wear gloves
     Continued deep-cleaning of high touch point surfaces including: faucets, trash-
      receptacles, vending machines, elevators, buttons, keypads, luggage carts, stair handrails,
      gym equipment, statues, and counters
     Each department will document cleaning procedures, products, and schedules
     All interior doors that are able, will be propped open. When doors can’t be propped open,
      sanitation wipes will be readily available
     We are adding a Step Pull door system to some doors to minimize high touch point
      contact.
     To minimize guest and associate contact, bell, valet and luggage storage will be closed.
      We ask that all guests store luggage in their vehicles. Our Shuttle Service will be limited.
     As always, First Aid Responders are on property to assist with anything related to safety
      and wellness

CHECK IN & GUEST SERVICES WELLNESS INITATIVES




                                           Exhibit C
        Case 2:05-mc-02025 Document 2033-6 Filed 12/13/20 Page 2 of 7




     All touch point areas, including credit card machines and kiosks, will be sanitized after
      each transaction
     All key cards and waterpark wristbands will be sanitized prior to being presented
     Information in the key card packet containing maps, coupons and activities will be sent
      via text
     Front Desk Agents will be staggered providing physical distance between each guest
     Remote check in stations will be utilized to provide additional space when needed
     We ask that only one family member checks in at the front desk

GUEST ROOMS & SUITES WELLNESS INITIATIVES

     In effort to not enter an occupied guest room, traditional stay over service will no longer
      be available. However, we will gladly deliver any additional amenity requests
     Should you need a change of linens or towels, rooms will be equipped with large bags to
      exchange items outside of the door
     High touch items have been removed, including: tissue box covers, informational binder,
      coffee makers, newspapers, menus and pens
     Maps, in-room dining menus, and other paper products will be provided via text message

ADDITIONAL ROOM & SUITE PROTOCOLS

     Housekeepers team members will be required to wear gloves and housekeeping carts will
      be sanitized daily
     We currently use Hospital-grade disinfectant is used resort-wide when sanitizing.

WATERPARKS WELLNESS INITIATIVES

     Physical distancing initiatives will be implemented for safe queueing for ride and
      attractions.
     The CDC states, "There is no evidence that COVID-19 can be spread to humans through
      the use of pools and hot tubs. Proper operation, maintenance, and disinfection (e.g., with
      chlorine and bromine) of pools and hot tubs should remove or inactivate the virus that
      causes COVID-19"
     EPA approved chemicals are used and safety protocols meet or exceed industry standards
     Chairs and loungers will be sanitized frequently
     Some of the chairs and loungers will be removed to aid in physical distancing

ADDITIONAL WATERPARK PROTOCOLS

     Rafts cannot be shared with persons not in your family group.
     Lifeguard stations will be sanitized during rotation
     Each guard will be assigned their own rescue tube
     Rafts and Body Boards will be sanitized frequently
     Cabanas and Bungalows will be thoroughly sanitized between guests
     Towels will be self service




                                           Exhibit C
        Case 2:05-mc-02025 Document 2033-6 Filed 12/13/20 Page 3 of 7




CONVENTION CENTER WELLNESS INITIATIVES

     Continental buffets and coffee breaks will focus on house-packaged, single use or
      refillable options
     We are reconfiguring meeting room layouts to accommodate physical distancing best
      practices
     Hybrid meeting offerings available

BANQUET SERVICE PROTOCOLS

     Additional plated, box and single service meal options will be added to our convention
      offerings.
     Condiments will be single use or sanitized frequently
     We have discontinued self-serve options such as buffets or salad bars temporarily
     Single use paper menus will be provided or viewable from your personal device

MEETING ROOMS PROTOCOLS

     Meeting rooms will be sanitized frequently
     All AV equipment will be sanitized between use, including: microphones, podiums and
      light switches
     High touch items such as pens, paper and mints have been removed or are single use

FOOD & BEVERAGE OPERATIONS WELLNESS INITIATIVES

     Restaurant occupancy will be dictated by local governance
     Pens and check presenters will be sanitized after each use
     Mint and toothpick offerings have been removed
     Single use condiments will be utilized whenever possible
     Single use paper menus will be provided at each sit down restaurant

ADDITIONAL FOOD & BEVERAGE PROTOCOLS

     All Chefs are Servsafe certified
     Server stations will be sanitized after every use
     Room service carts will be sanitized after each use
     Food preparation and food handling meet and exceed all state requirements




ARCADE & ADVENTURE PARKS WELLNESS INITIATIVES

     Physical distancing initiatives will be implemented for safe queueing for ride and
      attractions




                                          Exhibit C
          Case 2:05-mc-02025 Document 2033-6 Filed 12/13/20 Page 4 of 7




       Arcade games will be sanitized frequently
       Sanitation wipes will be readily available
       Rides and attractions will be sanitized after each use

SPA KALAHARI & SALON WELLNESS INITIATIVES

       All treatment room will be cleaned and sanitized after each guest
       Signage will be displayed outside the treatment room once sanitized
       All coffee and water stations will be discontinued

RETAIL OUTLETS WELLNESS INITIATIVES

       Changing rooms will be disinfected after each guest use.
       Physical Distancing markers will indicate a 6 foot distance in some locations
       All high touch points will be disinfected frequently
       Shields have been placed over the checkout desk to ensure proper physical distancing

ASSOCIATE RESPONSIBILITY WELLNESS INITIATIVES

       Temperature checks will be required for any associate coming on property. Any
        associates with a temperature higher than 100.4 will not be permitted on property.
       Associates will be required to complete wellness and safety training prior to returning to
        work. Training will include OSHA and CDC requirements
       All shared equipment, including radios, phones, computers, payment terminals, kitchen
        equipment and time clocks, will be sanitized after every use

ADDITIONAL ASSOCIATE PROTOCOLS

       Hand sanitizer stations will be at all time clocks, break rooms and other intersections
       All state and federal guidelines regarding gloves and face masks for associates will be
        followed
       When possible, all training and on boarding will be given virtually
       All associates are required to stay home if they are feeling ill
       Associates with exposure or symptoms of COVID-19 will be required to stay home and
        follow isolation protocol

As more information becomes available, we will continue to make adjustments to support the safety and well-
being of guests and associates. From our family ownership to all of our team members across the country, we
take pride in the role we are playing to ensure the wellness of those we serve. We are looking forward to
serving you and your family soon.




                                                Exhibit C
                                   T h e2033-6 Filed 12/13/20 Page 5 of 7
            Case 2:05-mc-02025 Document




                  COMMITMENT                              TO        CLEAN
Kalahari Resorts takes a multi-faceted approach to protecting our resort, convention center, dining,
and spa guests. This is our Kalahari Commitment to Clean and to you.

The University of Kalahari will administer mandatory Covid -19 awareness training. This course will
educate all associates on the signs and symptoms of the virus, personal protective equipment, and
their responsibilities to our guests and team mates. In addition, each individual department will give
specialized on the job training that outlines new and updated requirements to keep our guests
healthy.

All high touch points in common areas will be sanitized several times throughout the day. Our
specialty task force teams will thoroughly disinfect the resort common areas, restrooms and locker
rooms, luggage carts, Waterpark, Tom Foolerys and game rooms, restaurants, food courts, and Spa
Kalahari, on the overnight shift with hospital grade disinfectant in high pressure continuous
sprayers. We have implemented wellness and sanitation electronic checklists in each department
ensuring that touchpoints are disinfected multiple times daily. The checklist ensures that associate
wellness checks are conducted according to standard operating procedure. The wellness and
sanitation checklists will be audited in each department by the Wellness Ambassador who has been
trained in the severity of this initiative.

To maintain physical distance guidelines, we no longer offer daily stay over service. Should a guest
request new linens or towels, we ask them to utilize the provided bags and exchange items outside
of their room without contact.

Our Wellness Concierge will be enforcing 6 feet physical distancing and all safety best practices. If
at any time a guest feels we’re not fulfilling our promise, we ask them to text CLEAN and a member
of leadership will address their concern immediately.

We have removed all unnecessary touch points from guest rooms to provide our most hygienic
room to date. This includes the coffee maker, ice bucket, alarm clock, Kleenex box cover, all menus
and books, as well as bed spreads. The remote control has been disinfected twice and placed in
safety sealed plastic. The sofa sleeper bed will be prepared fresh for each guest.

All of our towels and linens are cleaned with UV treated water to kill 99.9% of viruses and bacteria.
Kalahari believes in using the newest and best technology when it comes to cleaning guest laundry.
All of our resorts use the patented OMNI System using EPA-approved technology that has been
proven to destroy all other coronaviruses, such as SARS. The CDC states, “Products with the EPA-
approved emerging viral pathogens claims are recommended for use against SARS-CoV-2 (COVID-
19)”. Additionally, World Health Organization attests to the fact, “UV and ozone are the 'best available
technology' to meet the world’s most demanding public health issues.” The coronaviruses are RNA
viruses, which are susceptible (deactivated and cannot reproduce) to the UV light process. OMNI
Systems kill RNA coronaviruses, the Kalahari Resorts has invested in the best available laundry
technology to keep guests and associates safe.


   T h a n k y o u f o r a l l o w i n g u sExhibit
                                             the C  o ppo rtu n i ty to s erv e yo u r
                      f a m i ly . W e ’ r e h a p p y y o u ’ r e h e r e !
Case 2:05-mc-02025 Document 2033-6 Filed 12/13/20 Page 6 of 7




C
    Certificate of wellness and sanitation training. All
    associates are part of the solution to create a safe
    place to work and play.




L
    Leave only what matters. We have removed all
    non-essential items from the guest rooms, meeting
    spaces and dining areas to minimize associate
    contact and the exchange of items.




E
    EPA approved hospital-grade disinfectant used
    in all guest rooms and throughout the entire
    resort. The high-touch areas are continually
    sanitized and disinfected.




A
    All in this together. If at anytime you feel we’re not
    fulfilling our Commitment to Clean, text us. A member
    of leadership will respond immediately.




N
    Now, let’s have some fun! From our delicious
    restaurants, to the Waterpark, Adventure Parks and
    back - we’ve removed the worry and replaced it with
    confidence. Thank you for allowing us the opportunity.


                            Exhibit C
                 I t ’ s i n t h e d e ta i l s
       Case 2:05-mc-02025 Document 2033-6 Filed 12/13/20 Page 7 of 7

                                                         I t ’ s I n t h e D e ta i l s
                                         So when it’s time to rest easy – you can




                              GO CASHLESS
                               If you would like to go
                               cashless, we’re here to help!
                               Add funds to your room key, a
                               Kalahari gift card or your
                               wristband. Plus we accept all
                               major credit cards and mobile
                               payments.




                                                                                 +
                                                               Deep-cleaning
                                                               EPA approved hospital grade disinfectant in high pressure continuous
                                                               sprayers will be deployed by our specialty task force teams. Continued
                                                               deep-cleaning of high touch point surfaces including: faucets, trash-
                                                               receptacles, vending machines, elevators, buttons, keypads, luggage
                                                               carts, stair handrails, gym equipment, statues, and counters.




                           PROTECTIVE EQUIPMENT                                                          DINING
                           Associates will wear masks                                                    Single use condiments
                           and gloves and follow the                                                     and paper menus will be
                           strictest of guidelines for                                                   utilized whenever
                           handwashing.                                                                  possible.



                                  +
Waterpark                                          Hygiene
Lifeguard stations,                                Signage will be hung,
rafts and cabanas will                             reinforcing proper
be sanitized frequently.                           hygiene for guests
Towels will be self                                and associates.




                   -
service.




                                                                                  GUEST ROOMS
                                                                                  Traditional stay over
                                                                                  service will be
                                                                                  suspended. However,

                                x
                                                                                  happy to deliver any
                                                                                  amenity requests.




                                               Temperature Checks
                                               Temperature checks will be required for any
                                               associate coming on property. Any associate
                                               with a temp will not be permitted on property.




                                  Exhibit C
                    The Kalahari Commitment to Clean
